Citation Nr: 1430790	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  13-35 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased disability rating (evaluation) in excess of 30 percent for pulmonary tuberculosis, moderately advanced with lobectomy, inactive (hereinafter "residuals of pulmonary tuberculosis"), and chronic obstructive pulmonary disease (COPD).

2.  Entitlement to a higher initial disability rating (evaluation) for the service-connected bilateral hearing loss, in excess of 0 percent for the period prior to March 26, 2013, and in excess of 10 percent from March 26, 2013,.

3.  Entitlement to service connection for coronary artery disease status post myocardial infarction, coronary artery bypass graft, atrial fibrillation, and aortic stenosis (hereinafter "heart disabilities"), including as secondary to the service-connected residuals of pulmonary tuberculosis.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from November 1953 to August 1956 and from May 1959 to February 1961.

This appeal comes to the Board of Veterans' Appeals (Board) from June 2011, September 2011, May 2013, and December 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The June 2011 rating decision granted service connection for bilateral hearing loss, assigning a noncompensable (0 percent) initial disability rating effective December 9, 2010 (the date of claim), and denied a TDIU.  The September 2011 rating decision denied an increased rating in excess of 30 percent for the service-connected residuals of pulmonary tuberculosis.  The May 2013 rating decision assigned a 10 percent disability rating from March 26, 2013 for the bilateral hearing loss, creating "staged" initial ratings.  The December 2013 rating decision granted service connection for COPD and included the COPD in the 30 percent disability rating for residuals of pulmonary tuberculosis.  

A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  The assignment of the 10 percent disability rating from March 26, 2013 for the bilateral hearing loss does not constitute the maximum available benefits for the period on appeal; therefore, the issue remains before the Board.


In May 2014, the Veteran's representative submitted additional argument and evidence, with a waiver of agency of original jurisdiction (AOJ) consideration; therefore, the Board may consider the additional evidence in the first instance.  The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the rating period prior to March 26, 2013, no VA examiner or other medical professional opined that post-bronchodilator studies should not be performed or did not adequately reflect the level of the Veteran's service-connected respiratory disability.  

2.  For the rating period prior to March 26, 2013, the residuals of pulmonary tuberculosis and COPD were manifested by FEV-1 of 61 percent predicted and FEV-1/FVC of 60 percent based on post-bronchodilator pulmonary function tests. 

3.  For the rating period prior to March 26, 2013, the residuals of pulmonary tuberculosis and COPD were not manifested by FEV-1, FEV-1/FVC, or DLCO (SB) of less than 55 percent based on post-bronchodilator pulmonary function tests; maximum oxygen consumption of 20 ml/kg/min (with cardiorespiratory limit); or active tuberculosis within the previous six years.

4.  At the March 26, 2013 VA examination, the VA examiner opined that post-bronchodilator testing was not indicated in the Veteran's particular case because of moderate to severe pulmonary disease per pulmonologist.  

5.  For the rating period from March 26, 2013, the residuals of pulmonary tuberculosis and COPD were manifested by FEV-1 of 43 percent predicted based on pre-bronchodilator pulmonary function tests.

6.  For the rating period from March 26, 2013, the residuals of pulmonary tuberculosis and COPD were not manifested by FEV-1, FEV-1/FVC, or DLCO (SB) of less than 40 percent; maximum oxygen consumption of 15 ml/kg/min (with cardiac or respiratory limitation); cor pulmonale; right ventricular hypertrophy; pulmonary hypertension; acute respiratory failure; required outpatient oxygen therapy; or active tuberculosis within the previous two years.

7.  For the initial rating period prior to March 26, 2013, audiometric testing has revealed, at worst, average puretone threshold of 61 dB and 76 percent speech recognition in the right ear, and, at worst, average puretone threshold of 55 dB and 84 percent speech recognition in the left ear.

8.  For the initial rating period from March 26, 2013, audiometric testing has revealed, at worst, average puretone threshold of 66 dB and 80 percent speech recognition in the right ear, and, at worst, average puretone threshold of 60 dB and 84 percent speech recognition in the left ear. 

9.  The Veteran has currently diagnosed heart disabilities of coronary artery disease status post myocardial infarction, coronary artery bypass graft, atrial fibrillation, and aortic stenosis.

10.  The Veteran's currently diagnosed heart disabilities were permanently worsened by the service-connected pulmonary tuberculosis.  


CONCLUSIONS OF LAW

1.  For the rating period prior to March 26, 2013, the criteria for an increased rating in excess of 30 percent for the residuals of pulmonary tuberculosis and COPD have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.96, 4.97, Diagnostic Code 6722-6604 (2013).

2.  Resolving reasonable doubt in the favor of the Veteran, for the rating period from March 26, 2013, the criteria for an increased rating of 60 percent, but not higher, for the residuals of pulmonary tuberculosis and COPD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R.   §§ 4.3, 4.7, 4.96, 4.97, Diagnostic Code 6722-6604 (2013).

3.  For the rating period prior to March 26, 2013, the criteria for an initial compensable rating for bilateral hearing loss have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.385, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2013).

4.  For the rating period from March 26, 2013, the criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.385, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2013).

5.  Resolving reasonable doubt in the favor of the Veteran, the criteria for service connection for heart disabilities, as secondary to service-connected residuals of pulmonary tuberculosis, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

First, the Board is granting the claim for service connection for heart disabilities, which constitutes a full grant of the benefits sought on appeal with respect to this issue; therefore, no further discussion regarding VCAA notice or assistance duties is required.  

With respect to the other issues decided herein, the Board finds that the notice requirements of VCAA have been satisfied.  Here, the Veteran was provided notice in February 2011, prior to the initial adjudication of the claim for service connection for heart disabilities and bilateral hearing loss in June 2011 and the adjudication of the increased rating claim for residuals of pulmonary tuberculosis in September 2011, and provided subsequent notice in June 2012, prior to the initial adjudication of the claim for service connection for COPD in November 2012, that explained the requirements to establish service connection, notified of the Veteran of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and included information regarding the assignment of ratings and effective dates.  

Further, with respect to the issues of higher initial disability ratings decided herein, these issues come before the Board on appeal from the decision which also granted service connection; therefore, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim that was granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC  8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, VA treatment records, private medical opinions, VA examination reports, articles submitted by the Veteran, and lay statements.  In March 2011, the RO received a negative response from the Social Security Administration (SSA) indicating that all medical records pertaining to the Veteran had been destroyed.  In a November 2012 letter, VA notified the Veteran of the unavailability of the SSA disability records and requested he submit any records in his possession within 10 days to which the Veteran did not respond.

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in March 2011, August 2011, June 2012, and March 2013.  The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to these issues.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.

With respect to the issue of higher initial ratings for bilateral hearing loss, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the U.S. Court of Appeals for Veterans' Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the instant case, the March 2011 VA examiner noted no significant effects of the bilateral hearing loss on the Veteran's occupation or usual daily activities.  At the March 2013 VA examination, the Veteran reported that the hearing loss impacts the ordinary conditions of daily life, including the ability to work, by making it difficult to understand conversations.  As the VA examiners considered the functional effects of the Veteran's hearing loss ability, the Board finds that the examinations of record are adequate to adjudicate the Veteran's initial rating appeal and no further examination is necessary.

The Veteran was offered the opportunity to testify at a Board hearing, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.  § 5103(a), § 5103A, or 38 C.F.R. § 3.159. 

Disability Ratings Law and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as with respect to a higher rating for residuals of pulmonary tuberculosis and COPD, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown,   7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and assigned, a staged rating of 30 percent for the period prior to March 26, 2013 and a rating of 60 percent from March 26, 2013.

Where, as with respect to the issue of higher initial disability ratings for bilateral hearing loss, the question for consideration is the propriety of the initial evaluations assigned, evaluation of the evidence since the grant of service connection and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West,   12 Vet. App. 119, 126 (1999).  The Board has considered, and maintained, the currently assigned staged ratings of noncompensable for the period prior to March 26, 2013 and a 10 percent rating from March 26, 2013.

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2013).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14 (2013).  In Esteban, the Court held that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

Increased Rating for Residuals of Pulmonary Tuberculosis and COPD

The Veteran is currently in receipt of a 30 percent disability rating for pulmonary tuberculosis, moderately advanced, inactive, and COPD under 38 C.F.R. § 4.97, Diagnostic Code 6722-6604.  An August 1956 rating decision initially granted service connection for pulmonary tuberculosis, moderately advanced, active.  A 100 percent disability evaluation was assigned under Diagnostic Code 6722, effective September 1, 1956.  Subsequent examination revealed the Veteran's tuberculosis to be inactive, and a March 1961 rating decision decreased the evaluation to 50 percent from February 14, 1961 and to 30 percent from February 28, 1964.  A December 2013 rating decision granted service connection for COPD and included the disability in the 30 percent rating assigned for the pulmonary tuberculosis residuals.  

As the service-connected pulmonary tuberculosis was initially evaluated before August 1, 1968, the applicable rating criteria are set forth at Diagnostic Code 6722.  Under this Diagnostic Code, pulmonary tuberculosis that is moderately advanced yet inactive warrants a 30 percent disability evaluation following far advanced lesions diagnosed at any time while the disease process was active (minimum); a 30 percent disability evaluation is also assigned for five years or to eleven years after the date of inactivity; a 50 percent evaluation is assigned for four years, or in any event, for six years after the date of inactivity; and a 100 percent disability evaluation is assigned for two years after the date of inactivity, following active tuberculosis.  38 C.F.R. § 4.97.  If the preceding criteria are not met, a noncompensable evaluation is to be assigned.  Id.  

Diagnostic Code 6604 provides the criteria for rating chronic obstructive pulmonary disease.  Diagnostic Code 6604 rates the severity of pulmonary disorders based primarily on objective numerical results of pulmonary function testing (PFT).  COPD is evaluated using the following tests: (1) Forced Expiratory Volume in one second (FEV-1), (2) the ratio of FEV-1 to Forced Vital Capacity (FEV-1/FVC), or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)).  38 C.F.R. § 4.97.  When there is a disparity between the results of different pulmonary function tests, so that the level of evaluation would differ depending on which test result is used, the test result that the examiner states most accurately reflects the level of disability will be used.  38 C.F.R. § 4.96(d)(6).  Post-bronchodilator studies are required when pulmonary function tests are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4).  

Under Diagnostic Code 6604, a 30 percent evaluation is warranted for pulmonary function tests showing FEV-1 of 56 to 70 percent predicated; the ratio of FEV-1/FVC of 56 to 70 percent; or DLCO (SB) of 56 to 65 percent.  A 60 percent evaluation requires FEV-1 of 40 to 55 percent predicated; FEV-1/FVC of 40 to 55 percent; DLCO (SB) of 40 to 55 percent predicated; or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent evaluation is warranted for FEV-1 less than 40 percent of predicted value; FEV-1/FVC of less than 40 percent; DLCO (SB) of less than 40 percent predicted; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); cor pulmonale (right heart failure); right ventricular hypertrophy; pulmonary hypertension (shown by Echo or cardiac catheterization); episode(s) of acute respiratory failure; or required outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6604.

Pulmonary function tests are required to evaluated the disability under Diagnostic Code 6604 except when: the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less; pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed; there have been one or more episodes of acute respiratory failure; or when outpatient oxygen therapy is required.  38 C.F.R. § 4.96(d)(1).  

Ratings under Diagnostic Codes 6600 through 6681 and 6822 through 6847 will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code that reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  In cases protected by the provisions of Pub. L. 90-493 (graduated ratings for inactive tuberculosis for any veteran who was receiving or entitled to receive compensation for tuberculosis on August 19, 1968), the graduated ratings of 50 and 30 percent for inactive tuberculosis will not be elevated.  38 C.F.R. § 4.96(a).

In the January 2011 claim, the Veteran contended that he suffered from frequent bouts of infection requiring antibiotics, a near constant cough, and daily use of inhalers due to the service-connected residuals of pulmonary tuberculosis.  The Veteran reported that medical professionals had informed he should be on oxygen based on pulmonary function tests.  In an October 2011 notice of disagreement, the Veteran contended that he had experienced tuberculosis residuals of frequent (almost annual) infections in his upper right lung as well as advanced lesions in his lungs.  In a June 2013 substantive appeal (VA Form 9), the Veteran contended that he should be separately evaluated for both COPD and pulmonary tuberculosis residuals.  In a May 2014 written statement, through the representative, the Veteran contended that the evidence shows that he is entitled to no less than 60 percent for the service-connected residuals of pulmonary tuberculosis and COPD. 

Initially, as to the Veteran's contention that he should be separately evaluated for both COPD and pulmonary tuberculosis residuals, VA regulations direct that, for ratings under diagnostic codes 6600 through 6681 (here Diagnostic Codes 6604 and 6722), a single disability rating will be assigned under the diagnostic code that reflects the predominant disability.  38 C.F.R. § 4.96(a).  As such, the Board is precluded from assigning separate disability ratings for the service-connected respiratory disorders. 


Prior to March 26, 2013

After a review of the lay and medical evidence of record, the Board finds that, for the rating period prior to March 26, 2013, the criteria for a disability rating in excess of 30 percent for the service-connected COPD and pulmonary tuberculosis residuals have not been met or more nearly approximated.  For the rating period prior to March 26, 2013, the COPD and residuals of pulmonary tuberculosis have been manifested by FEV-1 of 61 percent predicted and FEV-1/FVC of 60 percent based on post-bronchodilator pulmonary function tests.

A March 2010 VA pulmonary function test reflects only pre-bronchodilator results and not post-bronchodilator test results.  The March 2010 VA pulmonary function test report does not indicate that post-bronchodilator studies should not be done or provide a reason for using the pre-bronchodilator test results instead.  See 38 C.F.R. § 4.96(d)(4).  At a March 2011 VA examination, the Veteran reported mild shortness of breath with walking quickly, having to take frequent breaks, and having to perform tasks slowly.  At the March and August 2011 VA examinations, the VA examiner noted no evidence of reactivation of the pulmonary tuberculosis and moderately severe COPD.  At the August 2011 VA examination, the Veteran reported mild shortness of breath with walking quickly, taking frequent breaks, having to perform tasks slowly, some shortness of breath when laying down and trying to sleep, and some difficulty breathing when the weather is hot and humid.  The VA examination report notes that the Veteran used an inhaler twice per day which seemed to help stabilize him.  Pulmonary function tests with post-bronchodilator test results conducted at the August 2011 VA examination reflected FEV-1 of 61 percent predicted value, FEV-1/FVC of 60 percent, and DLCO (SB) of 84 percent. 

At a June 2012 VA examination, the Veteran reported some breathing problems since the initial tuberculosis diagnosis in 1955 as well as recurrent respiratory infections like bronchitis, some shortness of breath with walking more than 100 yards, and occasional cough.  The VA examination report notes no history of a recurrence of tuberculosis.  The Veteran reported using an Albuterol inhaler (inhaled bronchodilator therapy) three to four times per day.  The VA examination report notes that the Veteran does not require outpatient oxygen therapy and did not indicate that the Veteran had cardiopulmonary complications such as cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension due to the service-connected respiratory disorders.  Pulmonary function tests with post-bronchodilator test results conducted at the June 2012 VA examination reflect FEV-1 of 61 percent of predicted value and FEV-1/FVC of 60 percent, with the FEV-1/FVC results most accurately reflecting the Veteran's level of disability.  DLCO of 84 percent predicted value was noted.

After a review of all the evidence, both lay and medical, the Board finds that, for the rating period prior to March 26, 2013, the criteria for a disability rating in excess of 30 percent for the service-connected residuals of pulmonary tuberculosis and COPD have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7.  A rating in excess of 30 percent under Diagnostic Code 6722 requires a period of active tuberculosis within the previous six years.  38 C.F.R. § 4.97.  The evidence of record reflects that the Veteran's pulmonary tuberculosis has been inactive since February 1958 (see February 1958 hospital discharge report).  The March 2011, August 2011, and June 2012 VA examination reports note no history of a recurrence of tuberculosis.  

A rating in excess of 30 percent under Diagnostic Code 6604 requires maximum oxygen consumption of 20 ml/kg/min (with cardiorespiratory limit), which has not been shown in this case.  See August 2011 and June 2012 VA examination reports.  A disability rating in excess of 30 percent under Diagnostic Code 6604 is also warranted by pulmonary function tests reflecting FEV-1, FEV-1/FVC, or DLCO (SB) of less than 55 percent.  As noted above, at worst, pulmonary test results reflected FEV-1 as 61 percent of predicted value, FEV-1/FVC as 60 percent, and DLCO as 84 percent predicted value, none of which meet the criteria for a higher rating under Diagnostic Code 6604.  While these values are based on post-bronchodilator studies, at no point during the appeal period prior to March 26, 2013, did an examiner determine that post-bronchodilator studies should not be done and provide supporting rationale.  38 C.F.R. § 4.96(d)(4).  

   
From March 26, 2013

For the rating period from March 26, 2013, the Board finds that the criteria for a disability rating of 60 percent, but no higher, under Diagnostic Code 6604 is warranted as the residuals of pulmonary tuberculosis and COPD were manifested pulmonary function tests reflecting FEV-1 of 43 percent predicted.  38 C.F.R. §§ 4.3, 4.7.

At the March 2013 VA examination, the Veteran reported some breathing problems since the initial tuberculosis diagnosis in 1955 as well as recurrent respiratory infections like bronchitis, some shortness of breath with walking more than 100 yards, and occasional cough.  The VA examination report notes no history of a recurrence of tuberculosis.  The Veteran reported using an Albuterol inhaler (inhaled bronchodilator therapy) three to four times per day.  The Veteran reported increased shortness of breath, including gasping for air at night.  The Veteran denied taking oxygen.  The VA examination report notes that the Veteran does not require outpatient oxygen therapy for the respiratory conditions and did not have cardiopulmonary complications such as cor pulmonale, right ventricular hypertrophy or pulmonary hypertension associated with the respiratory conditions.  The VA examiner noted that the Veteran's pulmonary function tests demonstrate moderate to severe COPD as well as moderate emphysema.  

The March 2013 VA examiner noted that post-bronchodilator testing was not indicated in the Veteran's particular case because of moderate to severe obstructive pulmonary disease per pulmonologist.  Pulmonary function tests with pre-bronchodilator test results conducted at the March 2013 VA examination reflect FEV-1 of 43 percent of predicted value, FEV-1/FVC of 69 percent, and DLCO of 59 percent, with the FEV-1 results most accurately reflecting the Veteran's level of disability. 

As detailed above, the evidence shows that, for the period from March 26, 2013, the pulmonary tuberculosis residuals and COPD have been manifested by pulmonary function tests reflecting FEV-1 of 43 percent predicted.  While these results are based on pre-bronchodilator testing, the Board finds that the March 2013 VA examiner provided adequate rationale for why the post-bronchodilator test results were not applicable in the present case.  Resolving reasonable doubt in favor of the Veteran, the Board finds that an increased rating of 60 percent, but no higher, under Diagnostic Code 6604 is warranted from March 26, 2013.  38 C.F.R. § 4.3, 4.7.

Finally, the Board finds that a disability rating in excess of 60 percent is not warranted for any part of the appeal period.  A rating in excess of 60 percent under Diagnostic Code 6722 requires active tuberculosis within the previous two years.  38 C.F.R. § 4.97.  The evidence of record reflects that the Veteran's pulmonary tuberculosis has been inactive since February 1958 (see February 1958 hospital discharge report).  The March 2011, August 2011, June 2012, and March 2013 VA examination reports note no history of a recurrence of tuberculosis.  A rating in excess of 60 percent under Diagnostic Code 6604 requires FEV-1, FEV-1/FVC, or DLCO (SB) of less than 40 percent; maximum oxygen consumption of 20 ml/kg/min (with cardiorespiratory limit); cor pulmonale; right ventricular hypertrophy; pulmonary hypertension; acute respiratory failure; or required outpatient oxygen therapy, none of which have been shown in this case.  See August 2011, June 2012, and March 2013 VA examination reports.  Based on the evidence of record, the Board finds that the Veteran's residuals of pulmonary tuberculosis and COPD have not more closely approximated the criteria for a rating in excess of 60 percent for any part of the appeal period.  

Initial Ratings for Bilateral Hearing Loss

The Veteran is in receipt of an initial noncompensable disability rating for the rating period prior to March 26, 2013 and a 10 percent disability rating from March 26, 2013 for the service-connected bilateral hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran contends generally that the service-connected bilateral hearing loss has manifested in more severe symptoms than contemplated by the disability ratings currently assigned.  

Ratings for bilateral defective hearing range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz or Hz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85.  Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
  
Table VIA, "Numeric Designation of Hearing Impairment Based Only on Pure Tone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the pure tone threshold average.  Table VIA will also be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86, described in the preceding paragraph.  38 C.F.R. § 4.85(c).  

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Similarly, if the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

Prior to March 26, 2013

After review of the lay and medical evidence of record, the Board finds that, for the rating period prior to March 26, 2013, the weight of the evidence demonstrates that the Veteran's bilateral hearing loss has been productive of no more than Level IV hearing loss in the right ear and Level II hearing loss in the left ear, which is commensurate with the noncompensable disability rating assigned under Diagnostic Code 6100.

At the March 2011 VA audio examination, audiometric testing reflects the following auditory thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
60
60
65
60
LEFT
20
50
60
55
55

The average puretone threshold was 61.25 dB in the right ear and 55 dB in the left ear.  Word recognition scores, based on the Maryland CNC test, were 76 percent in the right ear and 84 percent in the left ear.  The VA examination report notes no significant effects of the bilateral hearing loss on the Veterans occupation or usual daily activities.  

Applying Table VI to the Veteran's hearing loss, as recorded at the March 2011 VA examination, results in numerical designations of Level IV in the right ear and Level II in the left ear, which equates to a noncompensable disability rating.  38 C.F.R. § 4.85.  Further applying Table VIA to the Veteran's right ear hearing loss only, because the puretone thresholds were at least 55 dB at each of the four specified frequencies (1000, 2000, 3000, 4000 Hz) for the right ear but not for the left ear (nor was the left ear puretone threshold at 2000 Hz 70 dB or higher), also results in a numerical designation of Level IV in the right ear, which, when applied to Table VII in connection with the left ear, again equates to a noncompensable disability rating.

The Board has reviewed the statements from the Veteran made during the course of this appeal and to health professionals and, while they do paint a picture of the difficulty his hearing impairment causes, these statements do not establish that a compensable schedular rating is warranted for the period prior to March 26, 2013 because such a rating is determined from the application of mechanical audiometric testing and speech recognition scores.  Based on the above, the Board finds that for the period prior to March 26, 2013, a higher (compensable) initial rating for bilateral hearing loss must be denied.  The Board has considered the doctrine of affording the Veteran the benefit of the doubt; however, as the preponderance of the evidence is against a higher (compensable) initial rating for the rating period prior to March 26, 2013, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this issue on that basis.  38 C.F.R. §§ 4.3, 4.7. 

From March 26, 2013

After review of the lay and medical evidence of record, the Board finds that, for the rating period from March 26, 2013, the weight of the evidence demonstrates that the Veteran's bilateral hearing loss has been productive of no more than Level V hearing loss in the right ear and Level III hearing loss in the left ear, which is commensurate with the 10 percent disability rating assigned under Diagnostic Code 6100.

At the March 2013 VA audio examination, audiometric testing reflects the following auditory thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
60
65
70
70
LEFT
20
50
60
65
65

The average puretone threshold was 66.25 dB in the right ear and 60 dB in the left ear.  Word recognition scores, based on the Maryland CNC test, were 80 percent in the right ear and 84 percent in the left ear.  The Veteran reported that the hearing loss impacts the ordinary conditions of daily life, including the ability to work, by making it difficult to understand conversations.  

Applying Table VI to the Veteran's left ear hearing loss, as recorded at the March 2011 VA examination, results in a numerical designation of Level III in the left ear and applying Table VIA to the Veteran's right ear hearing loss (because the puretone thresholds were at least 55 dB at each of the four specified frequencies (1000, 2000, 3000, 4000 Hz)) results in a numerical designation of Level V in the right ear.  38 C.F.R. §§ 4.85, 4.86.  Applying Table VII to the Level V hearing loss in the right ear and the Level II hearing loss in the left ear equates to a 10 percent disability rating.  38 C.F.R. § 4.85.   

The Board has reviewed the statements from the Veteran made during the course of this appeal and to health professionals and, while they do paint a picture of the difficulty his hearing impairment causes, these statements do not establish that a rating in excess of 10 percent from March 26, 2013 is warranted because such a rating is determined from the application of mechanical audiometric testing and speech recognition scores.  Based on the above, the Board finds that, from March 26, 2013, a disability rating in excess of 10 percent for bilateral hearing loss must be denied.  The Board has considered the doctrine of affording the Veteran the benefit of the doubt; however, as the preponderance of the evidence is against a disability rating in excess of 10 percent for the period from March 26, 2013, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this issue on that basis.  38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the pulmonary tuberculosis residuals, COPD, or bilateral hearing loss for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's pulmonary tuberculosis residuals and COPD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria under Diagnostic Code 6722 specifically provide for disability ratings based on inactive tuberculosis and the criteria under Diagnostic Code 6604 specifically provide for ratings based on diminished lung capacity as reflected by pulmonary test results.  These manifestations are part of the schedular rating criteria.    

The Board finds that the symptomatology and impairment caused by the Veteran's bilateral hearing loss is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A VA audiological examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results.  Martinak, 21 Vet. App. at 455.  In this regard the March 2011 and March 2013 VA examination reports addressed the functional effects caused by the Veteran's bilateral hearing loss disability, noting general complaints of difficulty hearing conversations.  

The schedular criteria are adequate to rate the Veteran's bilateral hearing loss disability.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  The Veteran's complaints concern diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria. Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In other words, the Veteran does not have any symptoms from the service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the residuals of pulmonary tuberculosis, COPD, and bilateral hearing, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection for Heart Disabilities

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.     38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

As adjudicated below, the Board is granting service connection for the heart disabilities based on secondary service connection under 38 C.F.R. § 3.310; therefore, the additional service connection theory of direct service connection pursuant to the same benefit is rendered moot, and there remain no questions of law or fact as to the fully granted service connection issues.  For this reason, the theory of direct service connection will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides questions of law or fact).

The contention liberally construed for the Veteran is that his currently diagnosed heart disabilities are related to the service-connected residuals of pulmonary tuberculosis.  The evidence of record demonstrates that the Veteran has currently diagnosed coronary artery disease status post myocardial infarction, coronary artery bypass graft, atrial fibrillation, and aortic stenosis.  See October 2010 VA treatment record, March 2011 VA examination report. 

At the March 2011 VA examination, the VA examiner opined that the Veteran's heart disabilities were secondary to combined effects of smoking history, hyperlipidemia, hypertension, and obesity and were unrelated to the history of pulmonary tuberculosis, noting that review of literature revealed no known relationship between a remote history of mild tuberculosis and increased risk of the diagnosed heart disabilities.  In a January 2014 VA medical opinion, the VA examiner opined that review of the medical literature shows no associated between the Veteran's heart disabilities and pulmonary tuberculosis and indicated that there was no evidence pulmonary tuberculosis permanently aggravated the heart disabilities beyond their natural progression.   

Conversely, in an April 2012 private medical opinion, Dr. H.M. noted that review of the service treatment records reflects that the Veteran's in-service tuberculosis had advanced throughout the entire right lung resulting in permanent damage to the lungs.  Dr. H.M. opined that there was no doubt that the service-connected tuberculosis would aggravate the Veteran's heart problems because the damage to the lungs would certainly have placed additional strain on the heart and the scar tissue in the lung would have produced more resistance to blood flow.  Dr. H.M. opined that it was an absolute certainty that the service-connected pulmonary tuberculosis residuals aggravated the heart disabilities.  An article, submitted by the Veteran, entitled "Study Shows Link Between Lung Disease and Heart Function" indicates that the heart's ability to pump effectively is diminished among people with common lung disease, even in people with no or mild symptoms and that research shows a strong link between heart function and mild COPD.

As noted above, service connection may be established on a secondary basis for a disability which has been permanently worsened by a service-connected disability.  38 C.F.R. § 3.310(a); see Allen, 7 Vet. App. at 448.  The Board finds that the evidence of record sufficiently indicates that the Veteran's current heart disabilities were permanently worsened by the service-connected pulmonary tuberculosis residuals; therefore, resolving reasonable doubt in favor of the Veteran, service connection for coronary artery disease status post myocardial infarction, coronary artery bypass graft, atrial fibrillation, and aortic stenosis, as secondary to the service-connected residuals of pulmonary tuberculosis, is warranted.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102.  The grant of secondary service connection renders moot other theories of service connection.    


ORDER

An increased rating for pulmonary tuberculosis and chronic COPD in excess of 30 percent for the period prior to March 26, 2013 is denied; an increased rating of 60 percent, but no higher, from March 26, 2013, is granted.

An initial compensable rating for the period prior to March 26, 2013, and in excess of 10 percent from March 26, 2013, for bilateral hearing loss is denied.

Service connection for coronary artery disease status post myocardial infarction, coronary artery bypass graft, atrial fibrillation, and aortic stenosis, as secondary to the service-connected residuals of pulmonary tuberculosis, is granted.


REMAND

TDIU

During the pendency of this appeal, the Veteran has asserted that his service-connected disabilities prevent him from working.  VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013); VAOPGCPREC 75-91.  

In a January 2011 claim for a TDIU, the Veteran reported that he had worked as an independent contractor laying sheet rock until 1996 and that the residuals of the pulmonary tuberculosis prevent him from securing or following any substantially gainful occupation.  The Veteran indicated that his highest education level was graduation of high school and he had not had any other education or training before he became too disabled to work.  The Veteran contended that his limited respiratory function impacted the ability to maintain employment and that decreased lung function as a result of the pulmonary tuberculosis residuals required him to retire early as it was very difficult to breathe with any exertion.  

At the March 2011 VA examination, the VA examiner opined that the Veteran's service-connected residuals of pulmonary tuberculosis and post-operative status right fifth rib removal do not preclude the Veteran from obtaining or sustaining gainful employment of the type previously performed.  At the June 2012 VA examination, the Veteran reported that, while he had no specific work impact from the pulmonary tuberculosis residuals, he passed on different jobs because of the history of a lung disorder.  The VA examination report notes that the Veteran has been disabled from a back disorder since age 55. 

The Board finds that additional development is needed to help determine whether the Veteran is unable to secure (obtain) and follow (maintain) substantially gainful employment due to service-connected disabilities.  The Veteran has not been afforded a VA examination or opinion to help determine if his service-connected disabilities prevent all forms of substantially gainful employment.  Based on the above, a remand is required to ensure there is a complete and thorough examination with opinion to inform the Board's decision regarding the claim for a TDIU.

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to a vocational rehabilitation or similar specialist for an opinion regarding the Veteran's occupational impairment caused by the service-connected disabilities.  An in-person examination of the Veteran is not required if the requested opinion can be rendered without resorting to speculation or unless otherwise deemed necessary by the reviewing examiner.

The VA examiner should provide an opinion as to the occupational impact and limitations resulting from the Veteran's service-connected disabilities, both individually and considered together.  In rendering this opinion, the examiner should consider the Veteran's education and previous work experience, but should not consider his age or the effect of any non-service-connected disabilities.  A rationale should be given for all opinions and conclusions rendered.

2.  After undertaking any additional development deemed appropriate, readjudicate the remaining issue of entitlement to a TDIU in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and the representative should be furnished with a supplemental statement of the case and allowed an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


